Case 2:21-cv-01393 Document 1-4 Filed 03/16/21 Page 1 of 15 PagelID #: 22

EXHIBIT “C”

4838-2734-1513, v. 1
Case 2:21-cv-01393 Document 1-4 Filed 03/16/21 Page 2 of 15 PagelD #: 23

AAO A ACT A
AAA

SUFFOLK COUNTY CLERK
RECORDS OFFICE
RECORDING PAGE

Type of Instrument: MORTGAGE Recorded: 12/09/2016
Number of Pages: 13 At: 02:32:04 PM
Receipt Number : XX-XXXXXXX
MORTGAGE NUMBER: DH036762 LIBER: M00022766
PAGE: 518
District: Section: Block: Lot:
0900 134,00 01.00 048.006
EXAMINED AND CHARGED AS FOLLOWS
Mortgage Amount: $9,500,000.00
Received the Following Fees For Above Instrument
Exempt Exempt
Page/Filing $65.00 NO Handling $20.00 No
COE $5.00 NO NYS SRCHG $15.00 NO
Affidavit $0.00 No Notation $0.00 NO
Cert.Copies $0.00 No RPT $200.00 No
Mort. Basic $47,500.00 NO Mort.Add1 $28,470.00 No
Mort. SplAddl $0.00 NO Mort.Splasst $23,750.00 no
Fees Paid $100,025.00

MORTGAGE NUMBER: DHO36762
THIS PAGE IS A PART OF THE INSTRUMENT
THIS IS NOT A BILL

JUDITH A. PASCALE
County Clerk, Suffolk County
Case 2:21-cv-01393 Document 1-4 Filed 03/16/21

22

Number of pages

 

 

This document will be public
record, Please remove all

Social Security Numbers
prior to recording.

Page 3 of 15 PagelD #: 24

 

2016 Dee 09 Os 32.04 FM
JUDITH A. PASCALE
CLERK GF
SUFFOLE
L MODUZS 766,

POSLS
CHOSE PES

  

 

Deed / Mortgage Instrument

 

Deed / Mortgage Tax Stamp

Recording / Filing Stamps

 

 

3 a ae Bh beara )
c T i a
Page / Filing Fee (Fa) CYP DERRRBE A AP pete Riles
/) 1, Basic Tax ee

Handling 20. 00 2. Additional Tax
TP-584 Sub Total

S fAsSit
Notation e Be pecifass

et: oe or

EA-52 17 (County) Sub Total fotisatie to Spec. /Add.\

EA-521? (State)
R.P.T.S.A.
Comm. of Ed. __ 5. 00
Affidavit

Certified Copy

 

 

 

 

NYS Surcharge 15. OO gta
Other
— 3285145
4 |dist 090 pT oS
Real Propert i CWHTA WL
al Property
Tax Service US-DEC-4
Agency
Verification

 

nO

   
 

  

= si
(4 FLO, Cx

TOT. MTG:

   
 

Bual Fagen Ss Dual County
Heid forAp Htment So:
Transfer Tax
Mansion Tax

The property covered by this mortgage is
or will be improved by a one or two

iy = family dwelling nly
ee YES orNoO

= if ee
Grand ratal x al

0900 13400 0100 048006

lf NO, see appropriate tax clause on
page # of this instrument.

 

5 |Community Preservation Fund

 

 

 

ani

Consideration Amount $ _

 

CPF Tax Due S

 

Improved

 

ORD & RETURN

Salistactions/ Discharges] Releases List gnerty Owners Mailing Address

Fidelity National Title Insurance Company

Vacant Land

 

 

 

310 Center Drive, Riverhead,
www.suffolkcountyny.gov/clerk

NY 11901

485 Lexington Avenue To.
18th Floor TD
New York, NY 10017

Attn.: Kat Lam TD
Mail to: Judith A. Pascale, Suffolk County Clerk >| Title Company Information

 

Ca. Name Fidelity National Title Insurance Company
Tile # 46-39626-Suff

 

 

 

 

s| Suffolk County Recording & Endorsement Page

 

This page forms part of the attached Mortgage

by:

Summerbreeze, LLC

made
(SPECIFY TYPE OF INSTRUMENT}

The premises herein is situated in

 

SUFFOLK COUNTY, NEW YORK

 

TO
The Federal Savings Bank

In the TOWN of Southampton
In the VILLAGE
or HAMLET of Sridgehampton

 

BOXES 6 THRU 8 MUST BE TYPED OR PRINTED IN BLACK INK ONLY PRIOR TO RECORDING OR FILING

 

Tover}
Case 2:21-cv-01393 Document 1-4 Filed 03/16/21 Page 4 of 15 PagelD #: 25

Loan Number 1010001429

When recorded, return to:

The Federal Saving. Bank

Attn: Final Document Department
300 North Elizabeth Street, Suite 3E
Chicago, IL 60607

Title Order No.; 16-7406-39626-SUFF
Escrow No.: 16-7406-39626-SUFF
LOAN #. 1010001429

2 5 _ (Space Above This Line For Recording Data) , .

MORTGAGE

A Borrower, a New York limited liability company, has executed a Promissory Note in connection herewith
and made payable to the order of Lender in an amount of Nine Mition Five Hundred Thousand Dollars
(59,500,000.00), plus interest ut the rate provided (herein (the “Note”).

Cc Borrower desires to secure the prompt payment of the indebtedness and Interest evidenced by the Note, the
repayment of any advances made pursuant io this Mortgage, with interest thereon, and the duc, prompt
and complete observance, performance and discbarge of each and every obligation, covenant and
agreemcot set forth in the Note, in this Mortgage, and in any other Loun Documents (as hereinafter
defined), For purposes of thls Morigage, the Note and any documents executed or delivered in connection
with the Note are referred (o collectively herein as the “Loan Documents;" provided, however, any

envir ( Indemnity or envir ta} Indemnlty agr d by Borrower or any other

persons in connection with the Loan, shail in no event constitute a Loan Document for purposes of this

Morigage.

MORTGAGE

WORDS USED OFTEN IN THIS DOCUMENT

(A) "Security instrument.” This dacument, which Is dated Navember 16, 2016, logether with all Riders to this
document, will be called the "Security Instrument.”

(B) “Borrower.” SUMMERBREEZE, LLC,

whose addressis C/O BRUCE E. BALDINGER, ESQ., 43 WEST 43°° ST, SUITE 141, NEW YORK, NY 10026,
sometimes will be called “Borrower” and sometimes simply “I" or “me,”

(C) “Lender” is THE FEDERAL SAVINGS BANK and Lender's successors and assigns. Lender is a FEDERAL
SAVINGS BANK organized and existing under the laws of ihe UNITED STATES OF AMERICA. Lender's address is 300
N. ELIZABETH ST. SUITE 3E, CHICAGO, IL 60607, Lender Is the morigagee under this Security Instrument.

{D} “Note.” The nele signed by Borrower and daled November +6, 2016, will be called the "Note.” The Note
Case 2:21-cv-01393 Document 1-4 Filed 03/16/21 Page 5 of 15 PagelD #: 26

LOAN #: 1010001429
shows thal! owe Lender NINE MILLION FIVE HUNDRED THOUSAND AND 00/100 Dollars U.S.
$9,500,000.00)
plus interest and other amounts that may be payabie. | have promised to pay this debt In Perladic Payments ang to pay

ihe debt in fullby December 1, 2046.

(E} “Property. The property that is described below in the section iltled “Description of the Property,” will be called the
“Property.”
{F) “Loan.” The “Loan” means the debl evidenced by lhe Nole, plus interest, late charges due under the Note, and all
sums due under this Security Instrument, plus interest.
(G) “Sums Secured.” The amounts described below in the section titled "Borrower's Transfer to Lender of Righis in the
Property" sometimes will be called lhe “Sums Secured.”
(1) “Riders.” All Riders attached lo this Security Instrument {hat are signed by Borrower will ba called “Riders.” The
following Riders are to be signed by Borrower [check box as applicable]:

__ Adjustable Rate Rider ‘© | Condominium Rider {Second Home Rider

Other

{J} “Applicable Law." All controlling applicable federal, state and local stalutes, regulations, ordinances and
administrative rules and orders (that have the effect of law) as well as all applicable finat, non-appealable, judicial opinions
will be called “Applicable Law."
(K) “Community Assoclation Dues, Fees, and Assessments.” Alldues, faes, assassments and other charges ihat are
imposed on Borrower or the Property by a condominium associatlan, homeowners association or similar organization will
be called “Community Assoclation Dues, Fees, and Assessments.”
(L) "Electronic Funds Transfer." "Electronic Funds Transfer" means any transfer af money, other than by cheek, draft.
or similar paper instrument, which is initialed through an elactronic terminal, telephonic instrument, computer, or magnetic
lape so as to order, instruct, or authorize a fMnancial Institutlon to dabll or credit an account. Some common examples of
an Electronic Funds Transfer are point-of-sale transfers (where a card such as an asset or debit card is used at a mer-
chant), automated teller machine (or ATM) transactions, transfers initiated by telephone, wire transfers, and automated
clearinghouse transfers.
(M) “Escrow Items.” Those Items thal are described in Section 3 will be called “Escrow Items.”
{N) “Miscellaneous Proceeds.” “Miscellaneous Proceeds” means any compensation, settlament, award of damages,
or proceeds paid by any third party (other than Insurance Proceeds as defined In, and paid under the coverage describad
In Section 5) for: (i) damage to, or desisuction of, the Property: (it) Condemnation or olher taking of all or any padi of the
Property; (iii) conveyance In lieu of Condemnation or sale (0 avoid Condemnation; or (iv) misrepresentalions of, or omis-
sions as lo, the value and/or condition of the Property. A taking of the Property by any governmental autharily by eminent
domain is known as “Condemnation,”
(QO) "Mortgage Insurance.” “Mortgage Insurance” means insurance protecting Lender against the nonpayment of, or
defauit on, the Loan.
(P) "Periodle Payment." The regularly scheduled amount due for (I) principal and interest under the Note, and (ii) any
amounts under Section 3 wiil be called “Periodic Payment.”
(Q) "RESPA," “RESPA" means the Real Estate Selilement ProceduresAct (12 U.S.C, §2601 etseq.) and Ils Implementing
regulation, Regulation X (12 C.F.R. Part 1024), as lhey might be amended from time to time, or any addilional or succas-
sor legislation or regulation (hat governs ihe same subject matter. As used in this Security Instrument, “RESPA* refers to
all requirements and restrictlons ihal are imposed in regard 10 a “federally related mortgage loan” even if the Loan does
not qualify as a “federally related mortgage loan” under RESPA.
(R} "Secretary" means the Secretary of the Uniled States Department of Housing and Urban Development or his
designee.
(S) “Deposit Account Agreement" shall mean that certaln Deposll Account and Security Agreement (Borrower's Funds
Account] of even date herewith, providing Lender with a firsl len security Interest in the Borrower's Funds Account and the
“Pledged Funds" (as defined In the Deposit Account Agreement [Borrower's Funds Account]) deposited therein,
(T) "Additional Collateral” shalt maan $630,000.00 to be deposited by Borrower into the Borrower's Funds Accaunt 10 be
held by Lender as additlonat security for the Note.

DESCRIPTION OF THE PROPERTY
Igive Lender and Lender's successors and assigns rights in the Properly described in
(A) through (G) below:
(A) The Propeny which is located al 174 JOBS LANE, BRIDGEHAMPTON,
[Siravet] (Cay, Town ov Village]

New York 11976
[Zip Code]
This Property isin SUFFOLK County, It has the following legal description:

SEE LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF AS "EXHIBIT A".
APN #: Sec: 134.00 Block: 07.00 Lot: 48.006
Case 2:21-cv-01393 Document 1-4 Filed 03/16/21 Page 6 of 15 PagelD #: 27

Exhibit A

FIDELITY NATIONAL TITLE INSURANCE COMPANY
TITLE NO.: 16-7406-39626SULF

SCITEDULE A - Part I
DESCRIPTION

ALL that certain plot, pices or parcel of land, situate, lying and being at Mecox, in the Town of
Southampton, County of Suffolk and Stale of New York, known and designated as Lot No. 2 on a certain
subdivision map entitled, “Minor Subdivision Map for Cidney Farms”, being more particularly bounded
and described as follows:

BEGINNING at a point on the westerly side of Jobs Lane which point is situate South 49 degrees 1S
minutes 00 seconds West 1730.17 fect more or less from the intersection of the southerly line of Mecox
oad and the westerly line of Jobs Lane and which point is also sittate 49.17 feet from the southerly line
of land now or formerly of Niuta S. Titus;

RUNNING THENCE North 64 degrees 30 minutes 00 seconds West 569.18 feet;

RUNNING THENCE South 25 degrees 31 minutes 17 seconds West 348.78 fect lo land now or formerly
of S.H. Talmage;

RUNNING THENCE along the last mentioned land North 64 degrees 28 minutes 43 seconds West
260.00 feet;

RUNNING THENCE North 25 degrees 31 minutes 17 seconds East 338.70 Feet;

RUNNING THENCE along the arc of a regular curve to the right. having a radius of 25.00 feet, a
distance of 39,26 fect;

THENCE South 64 degrees 30 minutes 00 seconds East 810.78 feet lo the westerly side of Jobs Lane:

RUNNING THENCE along the westerly side of Jobs Lane South 49 degrees |S minutes 00 seconds
West, 16.39 feet to the point or place of BEGINNING.

SCHEDULE A-I (DESCRIPTION)
Case 2:21-cv-01393 Document 1-4 Filed 03/16/21 Page 7 of 15 PagelD #: 28

LOAN #: 1010001429
(B) All buildings and othac improvements Ihal are located on tha Property described in subsection (A) of this section;
({C) All rights in other properly that | have as owner of the Property described in subsection (A) of this section. These
rights ara known as “easements and appurtenances attached to the Property;”
(D) All rights that | have In the land which lies in the streets o7 roads In front of, or next lo, the Property described in
subsection (A) of this section:
(E) All fixtures thal are now or in the future will be on the Property described in subsectlons {A} and (B) af this section:
(F) Allofthe rights and property described in subsectlons (B) through (E) of this section that I acquire in the future; and
(G) All replacements of or additions (o (he Property described in subsections (B) through (F) of this section and all
Insurance Proceeds for loss or damage to, and ail Miscellaneous Proceeds of the Property described In subsections
(A) though (F) of this section.

BORROWER'S RIGHT TO MORTGAGE THE PROPERTY AND BORROWER'S OBLIGATION TO DEFEND OWNER-
SHIP OF THEPROPERTY

| promisa that: (A) | lawfully own the Property; (B) | have the right to mortgage, granl and convey the Property to Lender;
and (C) there are no outstanding claims or charges against the Property, except for those which are of public record.

| give a general wananly of title to Lender. This means that ! will be fully responsib!e for any losses which Lender suffers
because someone other than myself has same of the rights in the Property which | promise that { have. | promise that
I will defend my ownership of the Property agains? any claims of such rights.

PLAIN LANGUAGE SECURITY INSTRUMENT

This Securily Instrument contains promises and agreements that are used in real properly security instruments all over
the country. It also contains other promises and agreements that vary in different parts of the counly. My promises and
agreemeats are stated in “plain language.”

COVENANTS
I promise and t agree with Lender as follows:

1. Borrower's Promlse to Pay, | will pay to Lender on time principat and Interest due under lhe Note and fate
charges and other amounts due under the Note. | will also pay all amounts for Escrow lems under Section 3 of this Security
Instrument,

Payments due under the Nole and this Securify instrumant shail be made in U_S. currency. If any of my payments by
check or other payment inslrumentis returned to Lender unpaid, Lender may require my payment be made by: (a) cash;
(b) money order; (c) certified check, bank check, treasurer's check or cashiers check, drawn upon an instilution whose
deposils ara Insured by a federal agency, instrumentality, or entity; or (d) Electronic Funds Transfar.

Paymeals are deemed received by Lender when received at the location required in the Note, or at another locatian
designated by Lender under Sactton 714 of this Securily Instrument. Lender may retum or accept arty payment or partial
payment if itis for an amount that is less Ihan the amounl that Is then due. If Lender accepts a lesser payment, Lender
may refuse to accept a lesser payment thai | may make in the future and does not walve any of its rights. Lender is not
obligated te apply such lesser payments when it accepts such payments. Ifinterest on principal accrues as if all Periadic
Payments had been paid when due, then Lender need not pay Interest on unapplled funds. Lender may hold such unap-
plied funds until | make payments fo bring the Loan current. If do not do so within a reasonable period of time, Lender
will either apply such funds or return thern io me. tn the event of foreclosure, any unapplied funds will be applied to the
outstanding principal balance immedialety prior to foreclosure. No offset or claim which [ might have now or in the future
against Lender will relieve me from making payments due under the Note and this Securily Instrument or keeping all of
my other promises and agreements secured by this Security Instrument.

2. Application of Borrower's Payments and Insurance Proceods. Unless Applicable Law or this Section 2 requires
otherwisa, Lender will apply each of my payments that Lender accepts in the following order:

First, to the Mortgage Insurance pramiums ta be paid by Lender to the Secretary or the tha monthly charge by the
Secretary instead of the monthly mortgage insurance premiums,

Second, to any taxes, special assessments, jeasehold payments or ground rents, and fire, food and other hazard
insurance premiums. as required;

Third, to interest due under the Note;

Fourth, to amortization of ihe principal af Ihe Note: and,

Fifth, to late charges due under the Note,

if Landerreceives a payment from me for a late Periodic Paymant which includes a sufficlent amount to pay any late
charge due, the payment may be applied to the late Periodic Payment and the laie charge. If more than ane Pariodle Pay-
mentis due, Lender may apply any payment recelved from me: First, to the repayment of the Periodic Payments that are
due If, and 1o [he extent thal, each payment can be paid in full; Nex, to the extent that any excess exists after the payment
ls applied to the full payment of one or more Periodic Payments, such axcess may be applied to any late charges due.

Any application of payments, Insurance Proceads, or Miscellanaous Proceeds to principal dua under the Note will
nol extend or postpone the due dale of the Periodic Payments or change the amount of those payments.

3. Monthly Payments For Taxes And Insurance.

(a) Borrower's Obligations. | will pay to Lender on the day Periodl¢ Payments are due under the Nole, until the Note
is paid In full, a sum lo provide for payment of amounts due for: (a) taxes and assessments and other items which can
ailain priority over this Security Instrument as a lien or encumbrance on the Property; (b) teasehold payments or ground
renls on the Property, ifany; (c) premiums for any and all insurance required by Lender under Section 5; and (d) Morlgage
Insurance premiums to be paid by Lender to the Secretary or the menthly charge by ihe Secretary instead of ihe monthly
Mortgage Insurance premiums. These items are called “Escrow Itams."At orginailon or at any tIme during the term of the
Loan, Lender may require that Community Assaciation Dues, Fees, and Assessments, if any, be escrowed by Borrower,
and such dues, fees and assessments shall be an Escrow Item.

After signing the Note, oral any lime during ifs term, Lender may include thase amounts as Escrow Items. The monthly
payment { will make for Escrow Items will be based on Lender's estlmate of the annual amount required.
Case 2:21-cv-01393 Document 1-4 Filed 03/16/21 Page 8 of 15 PagelD #: 29

LOAN #: 1010001429

J will pay all of these amounts to Lender untess Lender tetls me, in wrillng, that | do not have lo do so, or unless
Applicable Law requires otherwise. | will make (hese payments on lhe same day that my Periodic Payments of principal
and interes{ are due under the Note

The amounts thai! pay to Lender for Escrow Items under this Section 3 wil! be called “Escrow Funds.” | will pay
Lender the Escrow Funds for Escrow Ilems unlass Lender waives my obligation to pay tha Escrow Funds for any or ait
Escrow liems. Lender may waive my obligation 10 pay to Lender Escrow Funds for any or all Escrow Items at any time
Any such waiver musl be in writing. In the evant of such waiver, | will pay diractly, when and where payable, (he amounts
due for any Escrow ltams for which payment of Escrow Funds has been waived by Lender and, if Lender requires, witt
promptly send to Lender receipts showing such payment within such time periad as Lender may require. My obligation
to make such payments and to provide receipts will be constdered to be a promise and agreement contained in this
Security Instrument, as the phrase “promisas and agreements" is used in Section 9 of this Securily Instrument. If | am
obligated to pay Escrow Items directly, pursuant lo a walver, and | fail to pay tha amount due for an Escrow (tem, Lender
may pay thal amounl and | will [hen be obligated under Secilon 9 of thls Security Instrument to repay lo Lender. Lender
May revoke the waiver as to any or all Escrow items ai any time by a notice given in accordance with Section 14 of
this Security Instrument and, upon the revocation, { will pay lo Lender all Escrow Funds, and in amounts, that are then
required under lhis Section 3.

J promise to promptly send lo Lender any nollces that t receive of Escrow ftem amounts io be paid. Lenderwill estimate
from (Ime fo time the amount of Escrow Funds | will have to pay by using existing assessments and bills and reasonable
estimates of the amount | will have to pay for Escrow Items in the future, unless Applicable Law requires Lendar to usa
another method fordetermining the amount | am to pay.

Lender may, at any lime, collect and hold Escrow Funds in an amount sufficient to permit Lender to apply the Escrow
Funds at the time specified under RESPA. Applicable Law puts limits on the total amount of Escrow Funds Lender can
al any time collect and hold. This total amount cannot be more than the maximum amount a lender could require under
RESPA. If there is another Applicabie Law that imposes a fower limi on the total amount of Escrow Funds Lender can
collect and hold, Lender will be limited to the lower amount.

(b) Lender's Obligations. Lender will keep the Escrow Funds ina savings or banking instélution which has its depas-
its Insured by a federal agency, Instrumentality, ar entity, or in any Federal Home Loan Bank. If Lender is such a savings
or banking institution, Lender may hold the Escrow Funds. Lender will use the Escrow Funds lo pay tha Escrow Nems
no later than the time allowed under RESPA or olher Applicable Law. Lender will give to me, wilhout charge, an annual
accounting of the Escrow Funds. That accounting wilt show alt addilions to and deductions from the Escrow Funds and
the reason for each deduction.

Lender may not charge me for holding or keeping the Escrow Funds, for using the Escrow Funds ta pay Escrow
ltems, for making a yearly analysis of my payment of Escrow Funds or for recelving, or for verifying and totaling assess-
ments and bills, However, Lender may charge me far these services if Lendar pays me Interest on the Escrow Funds and
if Applicable Law permils Lender to make such a charge. Lender will nol be required to pay me any interest or eamings
an the Escrow Funds unless elthar (1) Lender and | agree In writing (hat Lender will pay interest on the Escrow Funds, or
(2) Applicable Law requires Lender lo pay interest on the Escrow Funds.

(c} Adjustments to the Escrow Funds, Under Applicable Law, there Is a limit on the amount of Escrow Funds
Lender may hold. if the amount of Escrow Funds held by Lender exceeds this limit, then there wifl ba an excass amount
and RESPA requires Lender to account to ma in a spacial mannec for the excess amount of Escrow Funds.

If, at any time, Lender has not received enough Escrow Funds to make the payments of Escraw Items when the
payments are due, Lender may tell me in wriling thal an addiliona? amount is necessary, | will pay to Lender whatever
additlonaf amountis necessary to pay the Escrow Items when the payments are due, but tha number of payments will
not be more than 12.

When | have paid all of tha Sums Secured, Lender will promptly refund to me any Escrow Funds that are then being
held by Lander.

(d) Deficiencies, In no event shall Lender be required io dishurse any amount which, in Lender's reasonable opinion, will
either (a) reduce the total undisbursed amount of the Loan below the amount necessary to pay for the balance of the work, labor
and materials necessary tu fully complete constriction of ihe Improvements aad the payment of all costs in connection
therewith, or (b) reduce the dndisbursed amouul of Loan procceds allocated te the costs described in any cost calcgory set forth
in the Project Budget or in any schedule of values approved by Lender below the amount which Lender, in Lender's reasonable
opinion, deems sufficient to pay in full (he costs to which sucls amount is ullocated (the defictencies deseribed in clauses (a) and
(b) of this sentence being hereinafter collectively referred to as a “Loan Deficiency”).

Borrower hereby agrees that if Lender reasonably determines that a Loan Deficiency exisis, Borrower shall, upon five (5) Business
Days’ written notice from Lender, cither:

a) deposit with Lender In the Borrower’s Funds Account the amount thal Lender, in ils reasonable opinion, decms
necessary to pay for the balance of the costs of completing the construction of the Improvements or the costs In the cost
category described in the Project Budget or in any such schedule of values, as the case may be, less the undisbursed
amount of the Loan or undlsbursed portion thereof under (be cost category in qucsilon, or

b) — furnish Lender with paid Involces, bills and receipts indicating that Borrower has paid, fram Borrower's own funds, the
costs of completing the construction af the Improvements or the costs in the cost category in question, as the case may
be, in a sufficient amount to make (he uidisbursed amount of the Loan or the undisbursed portion thereof under (he
cost category in question sufficient to pay far the entire balance of the costs of completing the construction of the
Improvements or the entire balance of the costs in such cost category, as the case may be,

All amounts deposited by Borrower pursuant to this Section 3(d) shall be disbursed In accordunce with the terms of this Agreement
for the payment of the cost of construction of the Lmprovements prior to any further disbursement of the Loan. Notwithstanding
anything to the contrary set forth in this section, in determining the Loan Deficiency, Lender, at its option, may determine what sums
are ayailable by rcallocating, between specific linc Items of the Project Budget, and Lender may also review (he amount of any
holdback before requesting that any sum be paid by Borrower under this section,

4. Borrower's Obligation to Pay Charges, Assessments And Claims. [ will pay ail taxes, assessments, water
charges, sewer rents and other similar charges, and any other charges ard fines that may be imposed on the Property
and thal may be superior fo this Security Instrument. | will also make ground rents or payments due under my lease if
(am a tenant on the Property and Community Association Oues, Fees, and Assessments (if any} due on the Property. If
these items are Escrow ltams. J will do this by making the payments as described in Section 3 of this Security Instrument.
Case 2:21-cv-01393 Document 1-4 Filed 03/16/21 Page 9 of 15 PagelD #: 30

; i a — LOAN #: 1010001429
in this Security Instrument, the word “Pers6n" means any individual, organization, govermmental authority or other party.

{ wilt promptly pay or satisfy all Liens against {he Property that may be superior to this Security Instrument. However,
this Security Instrument does nol require me to satisfy a superior Lien if: (a) | agree, In welling, to pay the obligation which
gave rise to Ihe superior Llen and Lender approves the way in which | agree to pay that obligation, but only so long as (am
performing such agreement; (b) in good faith, | argue or defand against the superior Lien in a lawsuit so that in Lender's
opinion, during the lawsuit, the superiar Lien may not be enforced, but only until the Jawsult ends; or (c) | secure from Ihe
holder of that olher Lien an agreement, approved in writing by Lender, that the Lien of this Security Instrument is superior
lo the Lien held by that Person. if Lender delermines that any part of the Property is subject to a superior Lien, Lender
may give Borrower a notice identifying the superior Lien, Within 10 days of the dale on which the notice is given, Borrower
shall pay or satisfy the superlor Lien or take one or more of the actlons mentioned in this Section 4.

5. Borrower's Obligation to Maintain Hazard Insurance or Property Insurance. | will obtain hazard or properly
insusance to cover all buildings and other improvements that now are, oF In the future wlll be, located on the Property. The
insurance will cover loss or damage caused by fire, hazards normally covered by “Extended Coverage" hazard Insurance
policies, and any other hazards for which Lender requires coverage, including, but nat limited to earthquakes and foods.
The insurance will be in the amounts (including, butnot limited to, deductible levels) and for the periods of time required by
Lender. What Lenderrequires under the last sentence can change during the term of the Loan. | may choose tha Insurance
company, but my choice Is subject to Lender's right to disapprave. Lender may not disapprove my choice unless the disap-
proval is reasonable. Lender may require me to pay either (a) a one-time charge for food zone determination, certification and
Itacking services, or (b) a one-time charge for food zone determination and certification services and subsequent charges
each time remappings os similar changes occur which reasonably mighl affect the food zone determinalion of cerllfication. if
| disagree with the food zone determination, | may request the Federal Emergency Management Agency to review ihe food
zone determination and | promise to pay any fees charged by the Federal Emargency Management Agency for its review.

IF | fail to maintain any of (he insurance coverages described above, Lender may obtain insurance coverage, at
Lender's option and my expense. Lender is under no obligation lo purchase any parilcutar {ype or amounl of coverage.
Therefore, such coverage will cover Lender, bul might or might not protect me, my equity in the Property, or the contents
of the Property, against any risk, hazard or liability and might provide grealer or lesser coverage than was previously in
effect. | acknowledge that the casi of the insurance coverage so obtained might significantly exceed the cost of insur-
ance that! could have obtained. Any amounts disbursed by Lender under this Section § will bacome my additional debt
secured by this Security Insirument. These amounis will bear interesi at the inlerest rafe set forth in the Note from the
dale of disbursement and will be payable wilh euch interest, upon notice from Lender to me requesting payment.

All ofthe insurance pollcies and renewals of those policies will include whatis known asa “Standard Mortgage Clause”
to protect Lender and will name Lender as mortgagee and/or as an additional loss payee. The form of all policies and
renewals will be acceptable lo Lender. Lender will have the right to hold ihe poficles and renewal certificates. tf Lender
requires. | will promptly give Lender all receipts of pald pramiums and renewal notices that | receive.

If} obtain any form of insurance coverage, not olhenwise required by Lender, for damage to, or destruction of, the Proparty,
such palicy will Include a Standard Mortgage Clause and wil! name Lender as mortgagee and/or as an additlonal loss payee.

If thare is aloss or damage to the Property, | will promptly notify the insurance company and Lender. Ifido not promptly
prove to the insurance company thal the loss or damage occurred, lnen Lender may do so.

The amount paid by the Insurance company for loss or damage to the Property is called “Insurance Proceeds.” Unless
Lender and | otherwise agree in writing, any Insurance Proceeds, whether or not the underlying Insurance was required
by Lender, will be used to repair or to restore the damaged Property unlass: (a) ll is nat economically feasible 1o maka the
repairs or restoration: (b} the use ofthe Insurance Proceeds for that purpoce wauld lessen the protection given lo Lender
by this Securily Instrument; or (¢) Lender and | have agreed in writing not to use the Insurance Proceeds for that purpose.
During the period thal any repairs orrestorations are being made, Lender may hold any Insurance Proceeds uniilil has had
an opportunity te inspect ine Property to verify that the repair work has been completed to Lander's satisfaction. However,
this inspection will be done promptly. Lender may make payments for the repairs and restorations in a single payment or
ina series of progress payments as the work is complated, Unlass Lender and | agree otherwise in wriling or uniese Appli-
cable Law requires otherwise, Lender is not required to pay me any interest or eamings on the Insurance Proceeds. | will
pay for any public adjusters or other third parties that J hire, and their fees will not be paid out of the Insurance Proceeds. If
the repair or restoration is noteconomically feasible or ifit would lessen Lender's protection under this Security Instrument,
then tha Insurance Proceeds will be used ta reduce the amount that | awe to Lender under this Security Instrument. Such
Inserrance Proceeds will be applied In the order provided for in Section 2. if any of the Insurance Proceeds remain after the
amount thal | owe to Lendarhas been paid In full, the remaining insurance Proceeds will be paid to me.

lft abandan the Property, Lender may file, negotiate and settle any available insurance claim and related matters. If
( do not answer, wilhin 30 days, a notice from Lender stating that the Insurance company has offered to settle a clalm,
Lender may negollale and settle the claim. The 30-day period will begin when the notice is given. fn either event, or if
Lender acquires the Property under Section 24 of this Security instrument or otherwise, | give Lender my rights la any
Insurance Proceeds in an amount nol greater than the amounts unpaid under the Note and this Securily Instrument. | alsa
give Lender any other of my rights (other than tha right (o any refund ofunearned premiums that | paid) under allinsurance
policles covering ihe Propeny, if the rights are applicable to the coverage of the Property. Lander may use the Insurance
Proceeds either to repair or rastore the Property or to pay amounts unpaid under the Note or this Securlty Instrument,
whether or not lhendue.

6. Borrower's Obligations to Occupy The Properly. | will accurpy the Property and use the Property as my principal
residence within 60 days after i sign thls Security Instrument. | will continue to occupy (he Property and to use the Property
as my principal residence for at leasl one year. The one-year period will begin when I first occupy the Property. However,
\ will not have to occupy the Property and use the Property as my principal residence within the time frames set forth above
if Lender agrees in welling thal | do nol have to do se. | also willnot have to occupy the Property and use lha Property as my
principal residence within the time frames set forth above if extenuating circumstances exist which are beyond my contral.

7. Borrower's Obligations to Malntain And Protect The Property And to Fulflll Any Lease Obilgations,

{a} Malntenance and Protection of the Property. | will not desiroy, damage or harm lhe Property, and | will not
allow the Property to deteriorate. Whether or not! am residing in the Property, | wilt keep the Property In good repalr so
that il will noi deteriorate or decrease In value due to lis condition. Unless It is determined undes Section 5 of thts Security
Instrument that repair is not ecanomically feasible, t will promptly repair the Properly if damaged to avoid furlherdeteriora-
tion or damage. insurance or Condemnation (as defined in the definition of Miscellaneous Proceeds) proceeds are pald
Case 2:21-cv-01393 Document 1-4 Filed 03/16/21 Page 10 of 15 PagelD #: 31

: LOAN #: 1010001429
because of foss or damage to, or Condemnation of, the Property, | will repair or restore the Properly only if Lender has

released those proceeds for such purposes. Lender may pay for the repairs and restoration oui af proceeds in a single
payment or In a serles of progress payments as ihe work is completed. If the Insurance or Condemnation proceeds are
hat sufficient ta repair or restore the Property, | pramtse lo pay for the completion of such repair or resloratlon.

lfcondemnalion proceeds are paid in connection with the taking of the property, Lender shall apply such proceeds to
the reduction of the indebtedness under the Noie and (hts Security Instrument, first to any delinquent amounts, and then
{o payment of principal. Any application of the proceeds to the principal shall nol extend or postpone the due date of the
monthly payments or change the amount of such payments.

(b) Lender's Inspection of Property. Lender. and others authorized by Lender, may enter on and inspect the Prop-
erty. They will do so in a reasonable manner and at reasonable ilmes, Ifithas s reasonable purpose, Lender may inspect
the inside of the home or other improvements an the Property. Before or at the lime an Inspection is made, Lender will
give me notice slating a reasonable purpose for such Interior mspection.

8. Borrower's Loan Application. If, during the applicatlon process for the Loan, |, or any Person or entity acting at
my direction of with my knowledge or consent, made false, misleading, ar inaccurate statements to Lender aboul infor-
mation important to Lender In determining my eliglbility for the Loan (or did nal provide Lender with such information),
Lenderwill treat my actions as a default under this Security Instrument. False, misleading, or Inaccurate statements about
information important to Lender wautd include a misrepresentation of my intention to occupy the Property as 4 principal
residence. This ls Just one example of a false, misleading, or inaccurale statement of important information.

9. Lender's Right to Protact Its Rights In The Property. If: (a) | do not keep my promises and agreements made
in this Security Instrument; (b) someone, including me, begins a legal proceeding that may significantly affecl Lender's
interest in the Property or rights under this Security instrument (such as a legal proceeding in bankruptcy, in probate, for
Condemnation or Forfeiture (as defined in Section 10), proceedings whlch could give a Person dghis which could equal
orexceed Lender's interest in the Property or under this Security Instrument. proceedings for enforcement ofa Lien which
may become superior to this Security Instrument, orto enforce laws or regulations); or (c) | have abandoned the Property,
then Lender may do and pay for whatever is reasonable or appropriate to proieci Lender's inlerest in the Properly and
Lender's rights under this Security Instrument.

Lender's actians may include, bul are noi limited to: (a) protecting and/or assessing (he value of the Properly; (b) secur-
ing and/or repairing the Property: (c) paying sums to eliminate any Lien against the Property that may be equal or superior
lo this Security Instrument; (d) appearing In court; and (2) paying reasonabfe ailommeys’ fees lo protect its interes in the
Property and/or rights under this Security Insttument, including its secured position in a bankruptcy proceeding. Lender
can also enter the Property to make repairs, change locks, replace or board up doors and windows, drain waler from pipas,
eliminate building or other code violations or dangerous conditions, have utilitias tured on oroff, and take any other action
to secure the Property. Although Lender may take action under this Section 9, Lander does not have lo do so and ts under
no duty to do so. | agree that Lender will noi be llable for not taking any or all actions under this Secttan 9

Iwill pay to Lendar any amounis, with Interest, which Lander spends under this Section 9. | will pay ihose amounts
to Lender when Lender sends me a notice requesting that | do so. | will pay interest on those amounts at the interest rate
set forth in the Note. interest an each amount will begin on the date thel (he amounl is spent by Lender, This Security
(Instrument will protect Lender in case | do nol keep this promise to pay those amaunis wilh Interest.

If | do not own, but am a tenant on the Property, | will fulfill all my obligations under my lease. | also agree that, if | acquire
ihe full title (sometimes called “Fee Tita‘) to the Property, my lease interest and the Fee Tita will not merge unless Lender
agraes to the marger in welling.

10. Agreements About Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are assigned to and will
be paid to Lender.

\f the Property is damaged, such Miscellaneous Proceeds will be applied to restoration or repair of the Property, if
(a) the restoration or repalr is economically feasible, and (b) Lender's security given in this Security instrument is not
lessened. During such repair and resloration period, Lender will have Ihe right ia hold such Miscetlaneous Proceeds until
Lender has had an opportunity to inspect the Property to verify that the work has been completed to Lender's satisfaction.
However, the inspection will be undertaken promptly. Lender may pay for the repalrs and restoration in a single disburse-
ment or in a Series of progress payments as the work is completed. Untass Lender and | agree otherwise in writing or
unless Applicable Law requires inleresi to be paid on such Miscellaneous Proceeds. Lender will nol be required to pay
Borrower any interest or earnings on the Miscellaneous Proceeds. (f the restoration or repair is nol economically feasibte
ar Lender's security given In this Security Instrument would be lessened, the Miscellaneous Proceeds will be applied to
the Sums Secured, whether or not then due. The excess, if any, will be pald to me. Such Miscellaneous Proceeds will be
applied in the order provided for in Section 2

In the event of a total taking, destruction, or loss In value of the Properly, the Miscellanecus Proceeds will be applied
to the Sums Secured, whether or not then due, The excess, if any, will be paid fo me.

in the event of a partial taking, destruction, of joss in value of the Property in which the fair market vatue of the
Praperly Immedialely before the partlal taking, destruction, or loss In value Is equal to or greater than the amount of the
Sums Secured immediately before the partial taking, destruction, or loss in value, the Sums Secured will be reduced by
ihe amount of the Miscellaneous Proceeds multiplied by the following fraction: (a) the total amount of the Sums Secured
immediately before the partial taking, destruction, or loss in value divided by (b) the fair market value of the Properly
immediately before the partial aking, destruction, or loss in value. Any balance shalt be pald to me.

in the event ofa parllal taking, destruclion, orjoss in value of the Properly In which the fair market value of the Property
immediately before the partial taking, destruction, orloss In value ts less than the amount ofthe Sums Secured immediately
before the parlial taking, destruction, or loss In value, ihe Miscellaneous Proceeds will be applied to ihe Sums Secured
whether or nol the sums are then due.

Ifl abandon the Property, or if, after Lender sands me notice that the Opposing Party (as defined In the nexl sentence}
offered to make an award to seltle a claim for damages, | fail to respond lo Lender within 30 days afler the date Lender
gives notice, Lender is authorized to collect and apply the Miscellaneous Proceeds aither to restoration or repair of the
Propanty of to the Sums Secured, whether or not then due. “Opposing Party" means the third party that owes me Miscel-
faneous Proceeds or lhe party against whom | have a right of action in regard te Miscellaneous Proceeds.

| will be In default unde this Sacurity Instrument if any civil or criminal action or proceeding that Lender delermines
coutd resuli In a court ruling (a) that would require Farfeiture of the Property, or (b} (hat could damage Lender's Interest
in the Property or rights under this Security Instrument. “Forfeiture” is a court action to require the Property, ar any part of
Case 2:21-cv-01393 Document 1-4 Filed 03/16/21 Page 11 of 15 PagelID #: 32

| | | 7 LOAN #: 1010001429
the Property, to be given up. | may correct the default by obtaining a court ruling that dismisses the court action, if Lander

determines thal this coun ruling prevents Forfeiture of he Properly and also prevents any damage io Lender's interest
in the Property or righls under this Securily Instrument. If | correct ihe default, { will have the right to have enforcemeat of
this Security Instrument discontinued, as pravided in Section 18 of this Security instrument, even if Lender has required
Immediate Payment in Full {as defined in Section 24). The proceeds of any award or claim far damages that are attribut-
able to the damage or reduction of Lender's interest in the Property are assigned, and will be paid, to Lender.

All Miscellaneous Proceeds thal are not applied to resloralion or repair of the Property will be applied in the order
provided for In Section 2.

11, Continuation of Borrower's Obligations And of Lender's Rights.

(a) Borrower's Obligations. Lender may allow ma, or a person who takes ovar my rights and obligations, lo delay
orto change the amount of the Periodic Payments. Even if Lender does this, however, | will still be fully obtigated under
the Note and under this Security Instrument unless Lender agrees to release me, in writing, from my obligations.

Lender may allow those delays or changes for me or a Person who takes over my rights and obligations, even if
Lender is requested not io do so, Even if Lender is requesled to do so, Lender will not be required to (1) bring a lawsuit
against me or such a Persan for not fulfilllng obligatlons under (he Note or under this Securlty Instrument, or (2) refuse to
extend time for payment or otherwise modify amortization of the Sums Secured

(b) Lender's Rights. Even ff Lenderdoes noi exercise or enforce any right of Lender under this Security Instrument
or under Applicable Law, Lender will still have all of those rights and may exercise and enfarce them in the future. Even if:
(1) Lender obtains insurance, pays taxes, or pays other claims, charges or Llens against the Property; (2) Lender accepts
payments trom third Persons; or (3) Lander accepts payments In amounls less than tha amount then due, Lender will
have ihe right under Seclion 24 below to demand that! make Immediate Payment in Full of any amounts remaining due
and payable to Lender under the Note and under this Security Instrument

12. Obilgations of Borrower And of Persons Taking Over Borrower's Rights or Obligations. if more than ona
Person signs this Security Instrument as Borrower, each of us is fully obligated to keep alt of Borrower's promises and
obligalions containad in this Security Instrumant. Lender may enforce Lender's rights under this Secuntty Instrumentagainst
each of us individually or against all of us together. This means (hat any one of us may be required to pay all of the Sums
Secured. However, if one of us does not sign the Nole: (a) that Person is signing this Security Instrument only to give that
Person's rights in the Properly to Lender under the terms of this Security instrument: (&) that Person is not personally
obligaléd to pay the Sums Secured; and (c) ihat Person agrees thal Lender may agree wilh the alhar Borrowers fo delay
enforcing any of Lender's rights, 10 modify. or make any accommadations with regard lo the terms of this Security instru-
menl or the Note without that Person's consent.

Subject to the provisions of Section 17 of this Security Insirument, any Person who takes over my rights or obiigations
under this Securty Instrument in wilting, and Is approved by Lenderin wrlling, will have all of my rights and will be obligated
to keep all ofmy promises and agreements made In this Security Instrument. Borrower will nol be released from Borrower's
obligations and liabllities under this Security Instrument unless Lender agrees to such release in writing. Any Person who
takes over Lender's rights ar obligations under this Security Instrument will have allof Lender's rights and will be obligated
to keep all of Lender's promises and agreements made in this Security Instrument except as provided under Section 19.

13, Loan Charges. Lender may charge me fees for services performed In connectlon with my defaull, for the pur-
pose of protecting Lender's interest in ihe Property and rights under this Security Instrument, Including, but not Ilmited to,
attomeys' fees, property inspection and valuation fees. Lender may collect fees and charges authorized by tha Secretary.
Lender may nol charge fees that are prohibited by this Securily Instrument or by Applicable Law.

If the Loan is subject to Applicable Law which sets maximum loan charges, and that Applicable Law Is finally inter-
preted so that the interest or other {oan charges collected or to be collected in connection with the Loan exceed permitted
limits: (a) any such loan charge will be reduced by the amount necassary to reduce the charge to the permitted limit; and
(b) any sums already collected from me which exceeded permilled limits will be refunded to me. Lender may chaose to
make this refund by reducing the principal owed under the Note or by making a direct payment to Borrower. If a refund
reduces principal, the reduction will be treated as a partial prepaymentwith no changes in the due date orin Ihe monthly
payment amount unless the Note halder agrees in writing to those changes. {f| accepl such a refund ihat{s paid diractiy
ta me, | will waive any right to bring a lawsuil against Lender because of the overcharge,

14, Notices Requirad under thls Security Instrument. All notices given by me or Lender in connecilon with this Security
Instrument will be in writing. Any notice to me in connection with this Security Instrument is considered given to me when
mailed by first class mail or when actually delivered lo my notice address ifsant by other means. Notice to any one Borrower
willbe notice to all Borrowers unfess Applicable Law expressly requires otherwise. The notice address is tha address ofthe
Property unless | give notice to Lender of a diffarent address. | will promptly notify Lender of my change of address. If Lender
specifies a procedure forreporiing my change of address, then I will only report a change of address through that specified
procedure. There may be only one designated nolice address under this Securily Instrument at any one time. Any natice to
Lender will be given by delivering il or by mailing i by first cass mail lo Lender's address stated on the firsl page of this Security
instrument untess Lander has givan me notice ofanother address. Any notice in connection with this Securily instrumentis
given to Lendar when itis actually received by Lender. If any notice required by this Securily Instrumentis also required under
Applicable Law, the Applicable Law requirement will satisfy the carrespanding requirement under this Security Instrument,

15, Law That Governs this Security instrument; Word Usage. This Security Instrumentis governed by federallaw
and the taw of New York State. All rights and obligations contained tn thls Security Instrument are subject to any require-
ments and limitations of Applicable Law. Applicable Law might aifow the parties to agree by contract or it might be silent,
bul such silence does noi mean that Lender and } cannol agree by contract. If any term of this Security Instrument or of
the Nole conficts with Appilcable Law, the confict will not affect other provisions of this Security Instrument or the Note
which can operate, or be given effect, without the conficting provision, This means that the Security Instrument or the
Note will remain as if the canficling provision did not exist.

As used in this Security Instrument: (a} words of the mascullne gender mean and include corresponding words of the
feminine and neuter genders; (b) words in the singular mean and include the plural, and words In the plural maan and
include the singular; and (c) the word “may” gives sale discretion wilhoul any obligation to taka any action.

16. Borrower's Copy. | will be given ona copy of the Note and of this Security instrument

17. Agreements about Lender's Rights If the Property is Sold or Transferred. Lender may require Immediate
Paymentin Full of all Sums Secured by this Security Instrument if all or any part of the Property. or ifany right In the Prop-
erty, is sold or iransferred without Lender's prior written permission. If Borrower is not a natural Person and a beneficial
Case 2:21-cv-01393 Document 1-4 Filed 03/16/21 Page 12 of 15 PagelD #: 33

: : . | . = LOAN #; 1010004429
interest in Borrower is sold or transferred without Lender's prior written permission, Lender also may require Immediate

Payment in Fult, However, this option shall not be exercised by Lender if such exercise Is prohibited by Applicable Law.
If Lender requires {mmediate Payment In Full under this Section 17, Lender will give me a notice which states this
tequirement. The potlce will give me at leasl 30 days io make the required payment. The 30-day pertod will begin on
the date the notice is given to me in the manner required by Section 14 of this Security Instrument. if | do not make the
required payment during tha! period, Lender may act {0 eniorce its rights under this Security Instrument without giving
me any further notice or demand for payment.

18. Borrower's Right to Have Lender's Enforcament of this Security Instrument Discontinued. If| meet certain
conditlons, { shall have the right to reinstatement of a morgage. These condilions are that:

(a) I pay to Lender the full amount that then would be due under this Security Instrument and the Note as if Immediate

Paymentin Full had never been required;

{b) I correc! my failure to keep any of my other promises or agreements made in this Securily instrument;

(c) I pay ali of Lender's reasonable expenses in enforcing this Securily Instrumentincluding, forexample, reasonable

attorneys’ fees, properly inspection and valuation feas, and other fees incurred for ihe purpose of protecilng Lender's

iniesest in the Property and rights under this Security Instrument; and

(d) | da whatever Lender reasonably requires to assure thal Lender's interest In the Property and rights under this

Security instrument and my obligations under the Note and under lhis Security Instrument continue unchanged.

However, Lander ts not required to reinstate if: (l) Lender has accepted reinstatement after the beginning of foreclosure
proceedings within two years immedialely prior to the beginning of current foreclosure proceedings; (Il) reinstatement
will prevent foreclosure on different grounds in (he fulure, or (iii) reinstatement will adversely affect the priority of the flan
crealed by this Security Instrument.

Lender may require thal | pay the sums and expenses mentioned in (a) through (d) In one or more af the following
forms. as selected by Lender: (a) cash; {b) money order; (c) certified check, bank check, treasurer's check or cashier's
check drawn upon an institution whose deposits are insured by a federal agency, instrumentallty or entity; or (d) Electronic
Funds Transfer.

(f | fulfill all of the conditlons in this Section 18, then this Security Instrument will remain in full effect as If immediate
Payment in Full had never baen required. However, | will noi have jhe right to have Lender's enforcament of [his Securlly
Instrumant discontinued if Lender has required Immediale Payment in Full under Section 17 of this Security Instrument

19. Note Holder's Right to Sell the Note or an Interest In the Note; Borrower's Right to Notice of Change of
Loan Servicer; Lender's and Borrower's Right to Notice of Grievance. Tha Note, or an Interest In the Note, together
with this Securily Instrument, may be sold one or more times. | might not receive any prior notice of these sales.

The entily hat catlecis the Perlodic Payments and performs other mortgage loan servicing obligalions under the Note,
this Security Instrument, aad Applicable Law is called the “Loan Servicer," There may be a change of the Loan Servicer
as a result of the sale of the Note. There also may be one or more changes of the Loan Sarvicer unrelated to a sale of
the Note. Applicable Law requires that | be given written notice of any change of the Loan Servicer, The nollce will state
the name and address of the new Loan Servicer, and also tell me the address to which |should make my payments, The
notice also will contain any other information required by RESPA or Applicable Law. If the Note is sold and thereafter
ihe Loan is serviced by a Loan Servicer other than the purchaser of the Note, the mortgage loan servicing obligations to
me will remain with the Loan Servicer or be transferred to a successor Loan Servicer and are nol assumed by the Note
purchaser uniess olherwise provided by the Note purchaser.

Neither | nor Lander may commence, jain, or be Joined to any cour action (as elther an individual party or the member
of a class) that arises from the other party's aclions pursuant (o this Security Instrument or that alleges (hat the other has
nol fulfilled any of its obligations under this Securily Instrument, uniess the other is notified (in the manner required under
Seclion 14 of this Securily Instrument} of the unfulfilled obligation and given a reasonable time period to take correclive
action. If Applicable Law provides a time period which will alapse befare certain action can be laken, that time period will
be desmed to ba reasonable for purposes of this paragraph. The notice ofaccelaration and opportunity to cure givan tome
under Section 24 and the nolice of the demand for paymentin full given to me under Section 24 will be deemed to satisfy
the notice and opportunity to take corrective action provisions ofthis Section 19, All rights underthls paragraph are subject
to Applicable Law.

20. Borrower Net Third-Party Beneficiary to Contract of Insurance. Morgage Insurance reimburses Lender (or
any entity that purchases the Note) for certain losses it may incur if{ do not repay the Loan as agreed. | acknowledge and
agree thal { amnota third party beneficiary to the contract of insurance between the Secrelary and Lender, nor am | entitled
to enforce any agyeerment between Lender and the Secretary, unless explicitly authorized to do so by Applicable Law.

21. Continuation of Borrower's Obligations to Maintain and Protect the Property. The federal jaws and the lawe
of New York Staie that relate to health, safety or environmental protection are called “Environmental Law.” Environmental
Law classifies ceriain substances as toxic or hazardous. There are other substances [hal are considered hazardous for
purposes of this Seclion 21. These substances are gasoline, kerosene, other fammable or toxic petroleum products,
toxic pesticides and herbicides, volatile solvents, malerials containing asbestos or formaldehyde, and radioactive matari-
als. The subsiances defined as oxic or hazardous by Environmental Law and the substances considered hazardous for
purposes of thls Section 24 are called “Hazardous Substances,” “Environmental Cleanup” includes any fesponse action,
remedial action, or removal actlon, as defined in Environmental Law. An “Environmental Conditlan" means a condition
thai can cause, contribute to, or olherwise lrigger an Environmental Cleanup.

I will not do anyihing affecting the Property that violaiss Environmental Law, and | will not allow anyone else to do so.
| willnot cause or permit Hazardous Substances to be present on the Property. ! will notuse or store Hazardous Substances
on the Property. | also will not dispose of Hazardous Substances on the Property, of release any Hazardous Substance on
the Property, and | will not allow anyone else to do ge. | also will not do, ner allow anyone else to do, anything affecting the
Property that: (a) is in violation of any Environmental Law; (b) creates an Environmental Condilion; or (c) which, due lo the
presence, use, of release of a Hazardous Substance, creales a condition Ihat adversely affects the value of the Property.
The promises in this paragraph do not apply to the presence, use, or storage on the Property of small quantities of Hazard-
ous Substances thai are géneralty recognized as appropriate for normal residential use and maintenance of the Property
(including. put nol limiled {o, Hazardous Substances in consumer products). { may use or store these small quantities on
the Property. In addition, unless Environmental Law requires ramoval or other action, the buildings. the improvements
and the fixtures on the Property are permitted !o contain asbestos and asbestos-contalning materials ifthe asbestos and
asbestos-conlaining materials ara undisturbed and “non-iriable" (thatis, not easily crumbled by hand pressure)
Case 2:21-cv-01393 Document 1-4 Filed 03/16/21 Page 13 of 15 PagelD #: 34

; : : _ LOAN #: 1010001429
[will promptly give Lender written notice of: (a) any investigation, claim, demand, lawsuil or other action by any

governmental or ragulatory agency or private party Involving the Property and any Hazardous Substance or Enviran-
mental Law of which | have actual knowledge; (b} any Environmentat Condition, including but not limltad to, any spiiting,
leaking, discharge, release or threat of release of any Hazardous Substance; and (c) any condition caused by the pres-
ence, use or release of a Hazardous Substance which adversely affects the value of the Property. {f | learn, or any
governmental or regutalery authority, or any private parly, notifies me that any removal or other remediation of any
Hazardous Substance affecting the Property is necessary, | will promptly take all necessary remedial actions in accor-
dance with Environmental Law
Nothing in this Security Instrument creates an obligation on Lender for an Environmental Cleanup.
22. Grounds for Acceleration of Debt.
(a) Default. Lender may, except as limited by regulations issued by the Secretary, In the case of payment defaults,
require Immediate paymentin full of all sums secured by this Security Instrumentlf.
(i) | default by failing to pay in full any monthly payment required by this Security Instrument prior to or on the
due date of the next manihly payment, or
(li) I default by failing, for a pertod of thirty days, to perform any olher obligations contained In this Security Instrument.
(b) Sale Without Credit Approval. Lender shall, if permitted by applicable law (Including Section 341(d) of the
Garn- St. Germain Depositary Institutions Act of 1982, 12 U.S.C. 1701j-3(d)) and wilh the prlor approval of the Sec-
retary. require immediate payment in full of all sums secured by this Securily Instrument if:
(i) All or part of the Properly, or a beneficial interest in a trust owning all or part of the Property, is sold or otherwise
transferred (other than by devise or descent), and
(c} No Walver. If circumstances occur that would permit Lender to require immediate payment in full, but Lenderdoes
not require such payments. Lender does not waive its rights with respect io subsequent events.
(d) Regulations of HUD Secretary. In many circumstances regulations issued by the Secretary will mit Lender's
rights, in the case of payment defaults, to require immediate payment in full and foreclose if not paid, This Security
Instrument does not authorize accelaration or foreclosure if not permitied by regulations of the Secrelary.
(e} Mortgage Not Insured. | agree that if this Securily Instrument and the Note are nol delermined to ba eligible
for insurance under the National Housing Act within 60 days from ihe date hereof, Lender may, at ils option, require
immediale paymentin full of all sums secured by (his Security Instrument. A wrillen stalement of any aulhorized agent
of ihe Secretary dated subsequent to 60 days from the date hereof, declining to Insure this Security Instrument and
the Note, shall be deemed conclusive proof of such ineligibifity. Notwithstanding the foregoing, this option may not be
exercised by Lender when the unavailability ofinsurance is solely due to Lender's failure lo remita morgage insurance
premlum to the Secretary.

NON-UNIFORM COVENANTS
| also promise and agree wilh Lender as follows:

23. Assignment of Rents. t unconditionally assign and transfer to Lander all the rents and revenues of the Property.
] authorize Lender or Lender's agents lo collect the renls and revenues and hereby direct each tenant of the Property
to pay the rents to Lender or Lender's agents. However, prior to Lender's nolice io me of my breach of any covenant
or agreement In the Security Instrument, | shall collect and receive all rents and revenues of the Properly as trustee for
the benefit of Lender and me. This assignment of rents constitutes an absolute assignment and not an assignment for
additlonal security only.

\fLender gives notice of breach to me: (a) alt rents received by me shalt be held by me as trustee for benefit of Lender
only, to be applied to ihe sums secured by the Security Instrument; (b) Lender shall be entitled to collect and receive all
of the rents of the Property; and (c) each tenant of the Property shall pay all rents due and unpaid to Lender or Lender's
agent on Lender's writien demand to the tenant

| have not execuled any prior assignment of the rents and have not and will not perform any act thal would prevent
Lender from exercising its rights under this Section 23

Lender shall not be required to enter upon, take control of or maintaln tha Property before or after glving notice of
breach io me. However, Lender ora judicially appointed receiver may do so al any time there is a breach. Any application
of rents shall net cure or walve any default or invalidate any other right or remedy of Lendar, This assignment of rents of
the Property shall terminate when the debi secured by the Security Instrument is pald In full.

24. Lender's Rights If Borrower Falls to Keep Promisss and Agreements. Lender shall give notice to me prior
to accelaratlon following my breach of any covenant or agreement In this Security Instrument (but not prior to
acceleration under Section 17 uniess Applicable Law provides otherwise). The notice shall specify: fa) the default;
(b) the action required to cure the dafault; (c} a date, not less than 30 days from the date the notice Is given te
me, by which the default must be cured; and (d) that failure to cure the default on or before the date specified
in the notice may result In acceleration of tha sums secured by this Security Instrument, foreclosure by judicial
proceeding and sale of the Property. The notice shall further inform me of the right to reinstate after acceleration
and the right to assert in the foreclosure proceeding the non-existence of a default or any other defense | have
to acceteratlon and foreclosure. ff the default Is not cured on or before tha date spectified In the notice, Lender
may require |jmmediate payment In full of all sums secured by this Security Instrument without further demand
ard may foreclose thls Security Instrument by Judicial proceeding. Lender will have the right to collect all costs
allowed by law, Including, but not Ilmited to reasonable attorneys’ foes and coste of title evidence.

ifthe Lender's interest in this Security Instrument is held by the S tary andthe S y requires ti dl-
ate payment in full under Section 22, the Secretary may invoke the nonjudiclal power of sale provided in the Single
Family Mortgage Foreclosure Act of 1994 ("Act") (12 U.S.C, 3787 et seq.) by requesting a foreclosure commissioner
designated under the Actto commence forecioaure and to sell the Froporty as provided In the Act. Nothing in the
preceding sentence shall deprive the Secretary of any rights otherwise available to a Lander under this Section 24
or applicablelaw.

25. Lender's Obligation to Discharge thts Security Instrument. When Lender has been patd all amounts due
under the Note and under this Securily instrument, Lender will discharge this Security Instrument by delivering a certificate
stating that this Securily Instrument has been satisfied. | will pay-all costs of recording the discharge In the proper official
records. tagree lo pay a ine for Ihe discharge of this Security Instrument, if Lander so requires. Lender may require that

 
Case 2:21-cv-01393 Document 1-4 Filed 03/16/21 Page 14 of 15 PagelD #: 35

LOAN 4: 1010001429
| pay such a fee, but only if the fee is paid to a third parly for services rendered and the charging of the fee is permitted

by Applicable Law.

26. Agreements about New Yark Lien Law. | will receive all amounts lent to me by Lender subject to the trust fund
provisions ci Section 13 of the New York Lien Law. This means that! will: (a) hold all amounts which | receive and which |
have a right to receive from Lender under the Note as a trust fund, and (b} use those amounts to pay for “Cost of Improve-
ment” (as defined in Section 13 of the New York Lian Law) before ( use them for any olher purpose. The fact that | am
holding those amounts as a trust fund means that for any building or other improvernant located on the Property Ihave a
special responsibility under the law to usa the amountin the manner described In this Section 26.

27, Borrower's Statement Regarding the Proporty [check box as applicable].

ons Security Instrument covers real property Improved, or to be improved, by a one or two family dwelling only.

ff This Socurity Instrument covers real property principally improved, arto be Improved, by one or more structures

containing, in the aggregale. nol more (han six residential dwelling units with each dwelling unit having its own
saparate cooking facililfes.

@ This Security Instrument does not cover real property improved as described above.

28. Event of Default. Any eveni of defauil under any of the Loan Documents shall constitute an event of default for
purposes of this Security Instrument.

BY SIGNING BELOW, | accept and agree to ihe promises and agreements contained in pages 1 through 10 of this
Securily Instrument and in any Rider signed by me and recorded with it

SUMMERBREEZE LLC, a New York limited tiability
company

By: ee
Broce Baldinger, Special Secretary,—-Borrower

Stato of Ne }

County of

no

On the 16th day of NOVEMBER i in the oir 2016, before me, the undersigned, a Notary Public In and for sald

 

State, p d Bruce Batt known to me or proved to me on the basis of
satisfactory ovidonce to be the individual(s) whose name(s) ig (are) subscribed to the within Instrument and
ledged to mo that he/she/th d the same in his/herithelr capacity (les), and that by histherftheir

 

nignature(a) on the Instrument the individual(s), or the person upon bebalf of which the individual(s) acted,
executed the Instrument.

 

 

MBRESS! =
KEYS Ne of New York Notary Publiy

No, 01GE6217310

Qualified In Waesay OOey, 2018 My commission expires: Pr ¢ d

Eommissian Expires Fe
Case 2:21-cv-01393 Document 1-4 Filed 03/16/21 Page 15 of 15 PagelD #: 36

LOAN #: 1010001429
SECOND HOME RIDER

THIS SECOND HOME RIDER Is made this 18" day of November, 2016, and |s incorporated Inte and shall be deemed to
amend and supplamant the Mortgage, Deed of Trust, or Security Dead (the “Security Instrument’) of the same date given by the

undersigned (the “Borrower,” Whether there are one or more persons undersigned) to secure Borrower's Note to | HE

FEDERAL SAVINGS BANK (the ‘Lender) of the same date and wavering the Proparty described in the Security
Instrument (the Properly"), which [a located at: 174 JOBS LANE, BRIOGEHAMPTON, NY 11876

In addition to the covanants and agreements made in the Security Instrument, Borrower and Lender further covenant and
agree that Sections 6 and 8 of tha Security Instrument are deleted and are replaced by the fallowlna:

6, Occupancy, Borrower shall occupy, and shall only use, the Property as Borrowers second home. Borrower shall keap
the Property available for Borrower's exclusive use and enjoyment al all times, and shall not subject the Property to any timesharng
or other shared ownership arrangement or to any rental pool or agreement thal requires Borrower allher to rent the Property or give
a management fim or any other parson any control over {he occupancy or use of the Property.

8. Borrower's‘ Loan Application. Borrower shall be in defaull if, during {he Loan application process, Borrower or any
persons or entities acting al tha diraction of Borrower or with Borrower's knowledge or consent gave matenally false, misieading, or
inaccurate informalian of statements to Lender (or failed to provide Lender with material information) in connection with Ihe Loan.
Material represenlations include, but are nol limiled fo, representations conceming Borrower's occupancy of the Property a6
Borrower's second home.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this Second Home Rider.

SUMMERBREEZE LLC, a New York limited
liability company

By:

 

Bruce Baldififier, Special Secretary, - Borrower
